Citation Nr: 1007967	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active duty from August 1986 to 
February 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, as part of the Benefits Delivery at 
Discharge (BDD) program.  The purpose of the BDD program is 
to help ensure a smooth transition from military to civilian 
status by allowing service members to file pre-discharge 
claims for disability compensation with VA.  In order to 
facilitate the quick processing of claims under the BDD 
program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document 
involved in the claims process.  The use of this system 
allows VA to leverage information technology in order to more 
quickly and accurately decide a Veteran's claim for benefits.

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran does not currently have any diagnosed 
disability of the right knee.

2.  The Veteran does not currently have any diagnosed 
disability of the right ankle.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right knee disability are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for the establishment of service connection 
for a right ankle disability are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), to be codified later at 38 CFR 
3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Through VCAA notice correspondence dated December 2007, the 
Veteran was notified as to each element of satisfactory 
notice set forth under the Pelegrini II decision pertaining 
to the claims on appeal.  Additionally, the December 2008 
Statement of the Case (SOC) explained the general criteria to 
establish a claim for service connection.  The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records and other Federal records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  Furthermore, the 
December 2007 notice provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
December 2007 VCAA notice comported with this standard, as it 
preceded issuance of the rating decision on appeal.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining the Veteran's 
service treatment records.  The Veteran has undergone a VA 
examination.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002).  
The record as it stands includes sufficient competent 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analyses of the Claims

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

In this case, service treatment records show that the Veteran 
experienced a right ankle sprain in October 1990.  An X-ray 
of the ankle yielded negative results.  Moderate swelling was 
noted, and the Veteran was issued crutches in November 1990.  
After the splint was removed, the Veteran continued to 
complain of pain and swelling.  During a follow-up visit 
later that November, the Veteran said he continued to 
experience some soreness and stiffness, but it was noted that 
he denied experiencing pain.

On a Report of Medical History (RMH) completed in 
September 1994, the Veteran indicated that he did not 
experience lameness, "trick" or locked knee, or foot 
trouble.  On a September 1994 Report of Medical Examination 
(RME), the examiner found that the Veteran's lower 
extremities were normal.

After completing an X-ray in May 1997, a service radiologist 
opined that the Veteran had a normal right knee.  In 
August 1997, it was noted that the Veteran injured his right 
knee while playing softball.

The Veteran again indicated on his February 2000 RMH that he 
did not experience lameness, "trick" or locked knee, or 
foot trouble.  On a February 2000 RME, the examiner found 
that the Veteran's lower extremities were normal.

Another service treatment record from April 2001 shows that 
the Veteran underwent physical therapy for pain in his right 
ankle and right knee.  After examining the knee and ankle, an 
examiner provided a diagnosis of right knee pain and right 
ankle pain.

During a September 2001 screening for sea duty, an examiner 
noted that the Veteran experienced occasional right knee 
pain.  On a September 2001 RMH, the veteran again denied 
experiencing "trick" or locked knee or foot trouble.  In a 
February 2005 RMH, the Veteran notated that he experienced 
knee trouble and swollen or painful joints.  An examiner 
noted on a February 2005 RME that the Veteran's lower 
extremities were normal.

In August 2005, the Veteran told a service examiner that he 
had inverted his right ankle.  The examiner diagnosed a right 
ankle sprain.  An X-ray revealed mild to moderate soft tissue 
swelling laterally.  No fractures or other bone or joint 
abnormalities were seen in the radiologist's report.

The Veteran complained to a service examiner in March 2007 of 
bilateral knee and right ankle pain.  He said that he had not 
experienced any recent trauma.  After performing an 
examination, the examiner provided a diagnosis of joint pain, 
localized in the knee and ankle.  An X-ray of the ankle 
revealed a normal right ankle.

The Veteran again complained of joint pain in his knee and 
ankle to a service examiner in April 2007.  The examiner 
observed that there was no swelling, no warmth, no crepitus, 
no instability, and normal motion of the knee.  The Veteran 
was directed to perform stretches.  A treatment note from 
May 2007 shows that the Veteran continued to experience pain.

An X-ray of the bilateral knees performed at a private 
facility in February 2008 revealed no fractures or 
dislocations, no suspicious bony lesions, no joint effusions, 
and no suspicious soft tissue calcifications.  The 
radiologist said it was a negative study.  An X-ray of the 
right ankle revealed no fractures or dislocations, no 
suspicious bony lesions, and no tibiotalar joint effusion.  
The radiologist said it also was a negative study.

On VA fee-basis examination in February 2008, the Veteran 
reported that he had problems with his right ankle since 
1990.  He said that he was unable to stand solely on his 
right foot for extended periods of time without pain.  He 
experienced stiffness and aching pain.  He said his ankle 
would give way, and he experienced a lack of endurance.  He 
said that the pain in his ankle rated a 6 on a 1 (low) to 10 
(high) pain scale.  He related that his right knee condition 
began in 1997.  He said that his knee would give way 
occasionally and had a lack of endurance.  He experienced 
pain in his knee that rated a 9 on a 1 (low) to 10 (high) 
pain scale.

On objective examination, the examiner found that the 
Veteran's posture and gait were within normal limits.  It was 
noted that the right knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding 
of movement.  The examiner found no locking pain, genu 
recurvatum or crepitus.  The range of motion of the right 
knee was flexion to 140 degrees, extension to 0 degrees.  The 
anterior and posterior cruciate ligaments stability test of 
the right knee was within normal limits.  The medial and 
lateral meniscus test of the right knee was within normal 
limits.  The right ankle showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation, or guarding 
of movement.  It was noted that examination of the ankles did 
not reveal any deformity.  Range of motion of the right ankle 
was dorsiflexion 20 degrees, plantar flexion 45 degrees.  
There was no indication of a malunion to the os calcis or 
astralgus on the right.  It was further noted that the right 
knee and right ankle X-ray findings were within normal 
limits.  The examiner opined that regarding the claimed right 
ankle sprain and right knee condition with pain, no diagnoses 
could be made because there was no pathology to render a 
diagnosis.

The Veteran stated in July 2008 that the VA fee-basis 
examination was performed approximately 45 days into his 
terminal leave, and he was able to rest his right knee and 
ankle which relieved his pain.  He reiterated that the pain 
in his knee and ankle occurred during normal work conditions, 
while running, during extended walking, while standing, and 
while traversing stairs and ladders.  Since gaining 
employment, the Veteran said that pain in his right knee and 
right ankle prevented him from performing his job to his 
fullest potential.

In January 2009, the Veteran said that the primary focus in 
the VA fee-basis examination was on range of motion, ability 
to do squats, and a crab walk.  He said that he never 
complained of pain while performing any of those tasks.  He 
emphasized that the pain he experienced was from going up and 
down stairs, climbing ladders, and from prolonged standing, 
walking, and jogging.

Right Knee and Right Ankle

The Board is denying service connection for right knee and 
right ankle disabilities, in view of the absence of competent 
evidence establishing a current claimed disability.  In this 
matter, the Board finds the February 2008 VA fee-basis 
examination persuasive.  On the VA examination referenced 
above, the examiner determined that there was no chronic 
pathologic illness that had developed in the right knee or 
right ankle.  Moreover, the VA examiner did not diagnose any 
form of soft tissue injury involving the right knee or ankle.  
Objective examination findings were generally normal, and X-
rays showed no evidence of acute fracture or dislocation.  
There is no other medical evidence which alludes to a current 
disorder involving the right knee or right ankle.  Thus, it 
is concluded that there is no competent evidence of a current 
disability in furtherance of these claims.

The initial criterion to establish service connection is 
competent evidence of the disability claimed.  See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability."); Hicks v. West, 12 Vet. App. 86, 89 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").

The evidence establishes that the Veteran clearly experiences 
extensive pain in his right knee and right ankle.  
Unfortunately, the Court has held that the manifestation of 
pain or discomfort alone, without an underlying diagnosed 
malady or condition, cannot constitute a specific disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Without a current 
diagnosis of a right knee or right ankle disorder, service 
connection cannot be established.

The Board has also carefully considered the Veteran's own 
statements regarding his symptoms.  Lay persons can attest to 
factual matters of which they have first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App.  362, 368 
(2005).  Thus, his statements regarding his pain are 
competent and credible.  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App.  492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App.  465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

As there is no competent medical evidence of a current 
diagnosed disability involving the right knee or right ankle, 
service connection for these disabilities cannot be 
substantiated.  The claims for right knee and right ankle 
disorders are therefore being denied.  The preponderance of 
the evidence is unfavorable on the claims, and under these 
circumstances the benefit of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


